60 F.3d 831NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Jackie WALKER, Appellant,v.James D. PURKETT;  Dr. M. Baggot;  Sharon Fairchild;  KenKluver; Terry Butcher;  Dorothy Pulley; SherryHosking, Appellees.
No. 94-3288
United States Court of Appeals,Eighth Circuit.
Submitted:  June 26, 1995.Filed:  July 12, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jackie Walker, a Missouri inmate, appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. Sec. 1983 action against various Missouri prison officials.  Walker alleged that officials at the Farmington Correctional Center violated his Eighth Amendment rights when they failed to promptly provide him with medical care, and that the conditions of his cell also violated the Eighth Amendment.  The district court granted summary judgment to defendants.  We have reviewed the record and the parties' briefs, and determine that summary judgment was appropriately granted and an opinion would lack precedential value.  We conclude that the district court did not grossly abuse its discretion in its rulings on the parties' motions to compel discovery.  See Kinkead v. Southwestern Bell Tel. Co., 49 F.3d 454, 457 (8th Cir. 1995).  We do not address those arguments Walker makes that relate to claims dismissed below and not on appeal.  Likewise, we need not address appellees' motion to dismiss Ken Kluver as a party to the appeal.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri